internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-124350-01 date date parent company company company company holding_company sub sub sub sub sub plr-124350-01 sub sub sub sub shareholder shareholder shareholder shareholder shareholder a b c d e f g plr-124350-01 h j k deed business l country u country v state x country y country z this letter is in reply to your letter dated date requesting rulings with respect to a plan_of_reorganization described below the proposed transaction additional information relating to the proposed transaction was submitted in letters dated july september september october november december and date and january february march and date the information submitted for consideration is summarized below parent is a publicly held country v corporation parent is engaged in business l through its subsidiaries company is a country u corporation parent owns a percent of company directly and indirectly company is a country y corporation company is a wholly owned subsidiary of company holding_company is a country y corporation holding_company is active through certain lower tier subsidiaries which are primarily engaged in business l holding_company is a wholly owned subsidiary of company holding_company has never been a controlled_foreign_corporation cfc within the meaning of sec_957 of the internal_revenue_code_of_1986 as amended the code plr-124350-01 sub is a country y holding_company sub is a wholly owned subsidiary of holding_company sub has never been a cfc within the meaning of sec_957 of the code sub is a country z holding_company prior to the proposed transaction sub will have been a cfc within the meaning of sec_957 of the code sub owns b percent of sub shareholder a state x corporation owns c percent of sub shareholder a state x corporation owns d percent of sub shareholder a country y corporation is a wholly owned subsidiary of shareholder and owns e percent of sub sub is a country z corporation prior to the proposed transaction sub will have been a cfc within the meaning of sec_957 of the code sub owns f percent of sub sub owns g percent of sub sub is actively_engaged_in_business l sub sub sub sub and sub are actively_engaged_in_business l and are wholly owned direct and indirect lower tier country z subsidiaries of sub sub is a country z holding_company prior to the proposed transaction sub will have been a cfc within the meaning of sec_957 of the code company owns h percent of sub shareholder a country y corporation is a lower tier subsidiary of parent and owns j percent of sub shareholder an unrelated country z limited_liability_company owns k percent of sub shareholder is a wholly owned subsidiary of company which is a country y corporation company is a cfc within the meaning of sec_957 of the code and is a wholly owned subsidiary of company a us corporation that is a lower tier subsidiary of parent the above corporations represent that in order to accomplish corporate business purposes they desire to streamline company 2’s corporate structure and eliminate several holding_companies to accomplish these goals they have submitted the following proposed plan_of_reorganization the proposed transaction a b company will move its management and control to country z becoming a tax resident of country z in accordance with a treaty between country y and country z company will remain a country y corporation for country y domestic corporate law purposes holding_company will move its management and control to country z becoming a tax resident of country z in accordance with a treaty between country y and country z holding_company will remain a country y corporation for country y domestic corporate law purposes plr-124350-01 c d sub will move its management and control to country z becoming a tax resident of country z in accordance with a treaty between country y and country z sub will remain a country y corporation for country y domestic corporate law purposes company will acquire all of the assets of holding_company sub sub sub and sub in accordance with country z corporate law by completing the following five sequential transactions in a single operation resulting from a single agreement the deed approved by company holding_company sub sub sub and sub i ii iii iv v sub will merge into sub the sub shareholders will be entitled to shares of sub in accordance with a specified exchange ratio for each sub share held the allotment of sub shares to the sub shareholders will take place only in a virtual way upon the actual cancellation of the sub shares the sub shareholders will ultimately be allotted only company shares sub will merge into sub the sub shares outstanding will be cancelled sub will merge into sub the sub shareholders will be entitled to shares of sub in accordance with a specified exchange ratio for each sub share held the allotment of sub shares to the sub shareholders will take place only in a virtual way upon the actual cancellation of the sub shares the sub shareholders will ultimately be allotted only company shares sub will merge into holding_company the sub shareholders will be entitled to shares of holding_company in accordance with a specified exchange ratio for each holding_company share held the allotment of holding_company shares to the sub shareholders will take place only in a virtual way upon the actual cancellation of the sub shares the sub shareholders will ultimately be allotted only company shares holding_company will merge into company the holding_company shareholders will be entitled to shares of company in accordance with a specified exchange ratio for each holding_company share held company shares will be issued to the holding_company shareholders in accordance with their proportionate interests in the merged corporations plr-124350-01 the deed specifies that if any one of the above mergers fails to be implemented all of the mergers described in the deed will be canceled we hold that for federal_income_tax purposes the five transactions required to effect the proposed country z unitary merger described above will be treated as the following sequence of transactions sub will acquire all of the assets of sub in exchange for sub stock and the assumption of all of the liabilities of sub the shareholders of sub will be deemed to receive sub shares in exchange for their sub shares sub will acquire all of the assets of sub and the sub shares outstanding will be cancelled pursuant to a plan deemed to be adopted after the merger of sub into sub sub will acquire all of the assets of sub in exchange for sub stock and the assumption of all of the liabilities of sub the shareholders of sub will be deemed to receive sub shares in exchange for their sub shares holding_company will acquire all of the assets of sub in exchange for holding_company stock and the assumption of all of the liabilities of sub the shareholders of sub will be deemed to receive holding_company shares in exchange for their sub shares company will acquire all of the assets of holding_company in exchange for company stock and the assumption of all of the liabilities of holding_company the shareholders of holding_company will receive company shares in exchange for their holding_company shares the parties submitted the following representations with respect to step d i the sub merger ai bi the fair_market_value of the sub stock deemed received by each sub shareholder will be approximately equal to the fair_market_value of the sub stock deemed surrendered in the exchange the sub shareholders company shareholder and shareholder will receive no consideration other than sub stock no sub shares will be exchanged for cash in lieu of fractional share interests and there will be plr-124350-01 no dissenters to the transaction neither sub nor persons related to sub within the meaning of sec_1_368-1 of the income_tax regulations the regulations acquired stock of sub in connection with the reorganization for consideration other than sub stock sub neither redeemed its stock nor made distributions to its shareholders in connection with the reorganization sub will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by sub immediately prior to sub merger for purposes of this representation amounts used by sub to pay its reorganization expenses all redemptions and any distributions except for regular normal dividends made by sub immediately preceding the transfer will be included as assets of sub held immediately prior to the sub merger after the sub merger the shareholders of sub shareholder company and shareholder will be in control of sub within the meaning of sec_368 and sec_304 of the code sub has no plan or intention to dispose_of any of the assets of sub acquired in the sub merger other than dispositions made in the normal course of its business operations and other than the dispositions described as part of this proposed transaction the fair_market_value of the assets of sub transferred to sub will equal or exceed the sum of the liabilities assumed by sub as determined under sec_357 of the code the total adjusted_basis of the assets of sub transferred to sub will equal or exceed the sum of the liabilities assumed by sub as determined under sec_357 of the code the liabilities of sub assumed by sub as determined under sec_357 of the code were incurred by sub in the ordinary course of its business and are associated with the assets transferred following the sub merger sub and its successors sub holding_company and company will continue the historic_business of sub and its subsidiary sub and use a significant portion of the historic_business_assets of sub and its subsidiary sub in a business ci di ei fi gi hi ii ji at the time of the sub merger neither sub nor sub will have outstanding any warrants options convertible securities or any other type plr-124350-01 or right pursuant to which any person could acquire stock in sub that if exercised or converted would affect the acquisition or retention of control of sub by company shareholder and shareholder as defined in sec_368 and sec_304 of the code ki li sub sub and the shareholders of sub will pay their respective expenses if any incurred in connection with sub merger there is no intercorporate indebtedness existing between sub and sub that was issued acquired or will be settled at a discount mi no two parties to the sub merger are investment companies as defined in sec_368 and iv of the code ni neither sub nor sub is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the code the parties submitted the following representations with respect to step d ii the sub merger aii sub on the date of the adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single class of outstanding_stock of sub for the purpose of this representation the plan_of_liquidation of sub is considered to be adopted after the sub merger bii no shares of the stock of sub will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub cii all distributions from sub to sub pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub dii as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders eii sub will retain no assets following the final liquidating_distribution fii sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation gii no assets of sub have been or will be disposed of by either sub or plr-124350-01 sub except for dispositions in the ordinary course of business dispositions occurring more than three years prior to adoption of the plan_of_liquidation and except as otherwise described as part of this proposed transaction hii except as otherwise described as part of this proposed transaction the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the stock of sub also hold directly or indirectly more than percent in value of the stock of recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 of the code iii no assets of sub will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the liquidation plan jii sub will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc kii lii the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating distributing is made there is no intercorporate debt existing between sub and sub no intercorporate debt has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the plan of complete_liquidation mii sub is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code nii all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation of sub have been fully disclosed the parties submitted the following representations with respect to step d iii the sub merger aiii the fair_market_value of the sub stock deemed received by each sub plr-124350-01 shareholder will be approximately equal to the fair_market_value of the sub stock deemed surrendered in the exchange biii the sub shareholders company shareholder shareholder shareholder shareholder and shareholder will receive no consideration other than sub stock no sub shares will be exchanged for cash in lieu of fractional share interests and there will be no dissenters to the transaction neither sub nor persons related to sub within the meaning of sec_1_368-1 of the regulations acquired stock of sub in connection with the reorganization for consideration other than sub stock sub neither redeemed its stock nor made distributions to its shareholders in connection with the reorganization ciii sub will acquire at least percent of the fair_market_value of the net assets and least percent of the fair_market_value of the gross assets held by sub immediately prior to sub merger for purposes of this representation amounts used by sub to pay its reorganization expenses all redemptions and any distributions except for regular normal dividends made by sub immediately preceding the transfer will be included as assets of sub held immediately prior to the sub merger diii after the sub merger the shareholders of sub company shareholder shareholder shareholder shareholder and shareholder will be in control of sub within the meaning of sec_368 and sec_304 of the code eiii sub has no plan or intention to dispose_of any of the assets of sub acquired in the sub merger other than dispositions made in the normal course of its business operations and other than the dispositions made in the normal course of its business operations and other than the dispositions described as part of this proposed transaction fiii the fair_market_value of the assets of sub transferred to sub will equal or exceed the sum of the liabilities assumed by sub as determined under sec_357 of the code giii the total adjusted_basis of the assets of sub transferred to sub will equal or exceed the sum of the liabilities assumed by sub as determined under sec_357 of the code hiii the liabilities of sub assumed by sub as determined under sec_357 of the code were incurred by sub in the ordinary course of its business and are associated with the assets transferred plr-124350-01 iiii following the sub merger sub and its successors holding_company and company will continue the historic_business of sub and use a significant portion of the historic_business_assets of sub in a business jiii at the time of the sub merger neither sub nor sub will have outstanding any warrants options convertible securities or any other type or right pursuant to which any person could acquire stock sub that if exercised or converted would affect the acquisition or retention of control of sub by company shareholder shareholder shareholder shareholder and shareholder as defined in sec_368 and sec_304 of the code kiii sub sub and the shareholders of sub will pay their respective expenses if any incurred in connection with the sub merger liii there is no intercorporate indebtedness existing between sub and sub that was issued acquired or will be settled at a discount miii no two parties to the sub merger are investment companies as defined in sec_368 and iv of the code niii neither sub nor sub is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the code the parties submitted the following representations with respect to step d iv the sub merger aiv the fair_market_value of the holding_company stock deemed received by each sub shareholder will be approximately equal to the fair_market_value of the sub stock deemed surrendered in the exchange biv the sub shareholders company shareholder shareholder shareholder shareholder and shareholder will receive no consideration other than holding_company stock no sub shares will be exchanged for cash in lieu of fractional share interests and there will be no dissenters to the transaction neither holding_company nor persons related to holding_company within the meaning of sec_1_368-1 of the regulations acquired stock of sub in connection with the reorganization for consideration other than holding_company stock sub neither redeemed its stock nor made distributions to its shareholders in connection with the reorganization civ holding_company will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the plr-124350-01 gross assets held by sub immediately prior to sub merger for purposes of this representation amounts used by sub to pay its reorganization expenses all redemptions and any distributions except for regular normal dividends made by sub immediately preceding the transfer will be included as assets of sub held immediately prior to the sub merger div after the sub merger the shareholders of sub company shareholder shareholder shareholder shareholder and shareholder will be in control of holding_company within the meaning of sec_368 and sec_304 of the code eiv holding_company has no plan or intention to dispose_of any of the assets of sub acquired in the sub merger other than dispositions made in the normal course of its business operations and other than the dispositions described as part of this proposed transaction fiv the fair_market_value of the assets of sub transferred to holding_company will equal or exceed the sum of the liabilities assumed by holding_company as determined under sec_357 of the code giv the total adjusted_basis of the assets of sub transferred to holding_company will equal or exceed the sum of the liabilities assumed by holding_company as determined under sec_357 of the code hiv the liabilities of sub assumed by holding_company as determined under sec_357 of the code were incurred by sub in the ordinary course of its business and are associated with the assets transferred iiv following the sub merger holding_company and its successor company will continue the historic_business of sub and use a significant portion of the historic_business_assets of sub in a business jiv at the time of the sub merger neither sub nor holding_company will have outstanding any warrants options convertible securities or any other type or right pursuant to which any person could acquire stock in holding_company that if exercised or converted would affect the acquisition or retention of control of holding_company by company shareholder shareholder shareholder shareholder and shareholder as defined in sec_368 and sec_304 of the code kiv holding_company sub and the shareholders of sub will pay their respective expenses if any incurred in connection with the sub merger plr-124350-01 liv there is no intercorporate indebtedness existing between sub and holding_company that was issued acquired or will be settled at a discount miv no two parties to the sub merger are investment companies as defined in sec_368 and iv of the code niv neither sub nor holding_company is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the code the parties submitted the following representations with respect to step d v the holding_company merger av the fair_market_value of the company stock received by each holding_company shareholder will be approximately equal to the fair_market_value of the holding_company stock surrendered in the exchange bv the holding_company shareholders company shareholder shareholder shareholder shareholder and shareholder will receive no consideration other than company stock no holding_company shares will be exchanged for cash in lieu of fractional share interests and there will be no dissenters to the transaction neither company nor persons related to company within the meaning of sec_1_368-1 of the regulations acquired stock of holding_company in connection with the reorganization for consideration other than company stock holding_company neither redeemed its stock nor made distributions to its shareholders in connection with the reorganization cv company will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by holding_company immediately prior to holding_company merger for purposes of this representation amounts used by holding_company to pay its reorganization expenses all redemptions and any distributions except for regular normal dividends made by holding_company immediately preceding the transfer will be in included as assets of holding_company held immediately prior to the holding_company merger dv after the holding_company merger the shareholders of holding_company company shareholder shareholder shareholder shareholder and shareholder will be in control of company within the meaning of sec_368 and sec_304 of the code plr-124350-01 ev company has no plan or intention to dispose_of any of the assets of holding_company acquired in the holding_company merger other than dispositions made in the normal course of its business operations fv the fair_market_value of the assets of holding_company transferred to company will equal or exceed the sum of the liabilities assumed by company as determined under sec_357 of the code gv the total adjusted_basis of the assets of holding_company transferred to company will equal or exceed the sum of the liabilities assumed by company as determined under sec_357 of the code hv the liabilities of holding_company assumed by company as determined under sec_357 of the code were incurred by holding_company in the ordinary course of its business and are associated with the assets of holding_company in a business iv jv following the holding_company merger company will continue the historic_business of holding_company and use a significant portion of the historic_business_assets of holding_company in a business at the time of the holding_company merger neither holding_company nor company will have outstanding any warrants options convertible securities or any other type or right pursuant to which any person could acquire stock in company that if exercised or converted would affect the acquisition or retention of control of company by company shareholder shareholder shareholder shareholder and shareholder as defined in sec_368 and sec_304 of the code kv company holding_company and the shareholders of holding_company will pay their respective expenses if any incurred in connection with the holding_company merger lv there is no intercorporate indebtedness existing between holding_company and company that was issued acquired or will be settled at a discount mv no two parties to the holding_company merger are investment companies as defined in sec_368 and iv of the code nv neither holding_company nor company is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the code plr-124350-01 based solely on the information submitted and on the representations set forth above we hold as follows with respect to the sub merger the acquisition by sub of substantially_all of the assets of sub solely in exchange for sub voting_stock and sub 2’s assumption of sub 4’s liabilities if any followed by sub 4’s distribution of sub stock will constitute a reorganization within the meaning of sec_368 of the code for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of sub sub and sub will each be a_party_to_a_reorganization within the meaning of sec_368 of the code no gain_or_loss will be recognized to sub on the transfer of substantially_all of its assets to sub subject_to liabilities in exchange for sub voting_stock sec_361 and sec_357 of the code no gain_or_loss will be recognized to sub upon the receipt of substantially_all of the assets of sub in exchange for sub voting_stock sec_1032 of the code no gain_or_loss will be recognized to the sub shareholders by reason of the exchange of their shares of sub stock solely for shares of sub voting_stock sec_354 of the code no gain_or_loss will be recognized to sub upon the distribution of sub voting_stock to the sub shareholders sec_361 of the code the basis of the sub assets in the hands of sub will be the same as the basis of those assets in the hands of sub immediately prior to the transfer sec_362 of the code the holding_period of the sub assets in the hands of sub will include the period during which such assets were held by sub sec_1223 of the code the basis of the shares of sub voting_stock received by the sub shareholders will be the same in each instance as their basis in the sub stock surrendered in exchange therefor sec_358 of the code the holding_period of the sub voting_stock received by the sub plr-124350-01 shareholders will include the holding_period of the sub stock surrendered in exchange therefor provided that such sub stock is held as a capital_asset on the date of the exchange sec_1223 of the code the taxable_year of sub will end on the date of the transfer of its assets to sub sec_381 of the code and sec_1_381_b_-1 of the regulations pursuant to sec_381 and sec_381 a -1 of the code sub will succeed to and take into account as of the date of the proposed transfer as defined in sec_1_381_b_-1 of the regulations the items of sub described in sec_381 of the code subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 of the code and the regulations thereunder as provided by sec_381 of the code and sec_1_381_c_2_-1 of the regulations sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of transfer any deficit in the earnings or profits of either sub or sub will be used only to offset the earnings_and_profits accumulated after the date of transfer sec_381 of the code based solely on the information submitted and on the representations set forth above we hold as follows with respect to the sub merger the acquisition by sub of all of the assets of sub will be treated as a complete_liquidation of sub under sec_332 of the code no gain_or_loss will be recognized to sub on the distribution of its assets to sub sec_336 sec_337 and sec_337 of the code no gain_or_loss will be recognized to sub upon the receipt of the assets of sub sec_332 of the code the basis of the sub assets in the hands of sub will be the same as the basis of those assets in the hands of sub immediately prior to the transfer sec_334 of the code the holding_period of the sub assets in the hands of sub will include the period during which such assets were held by sub sec_1223 of the code the tax_year of sub will end on the date of the transfer of its plr-124350-01 assets to sub sec_381 of the code and sec_1_381_b_-1 of the regulations pursuant to sec_381 and sec_381 a -1 of the code sub will succeed to and take into account as of the date of the proposed transfer as defined in sec_1_381_b_-1 of the regulations the items of sub described in sec_381 of the code subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 of the code and the regulations thereunder as provided by sec_381 of the code and sec_1_381_c_2_-1 of the regulations sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of transfer any deficit in the earnings or profits of either sub or sub will be used only to offset the earnings_and_profits accumulated after the date of transfer sec_381of the code based solely on the information submitted and on the representations set forth above we hold as follows with respect to the sub merger the acquisition by sub of substantially_all of the assets of sub solely in exchange for sub voting_stock and sub 1's assumption of sub 2's liabilities if any followed by sub 2's distribution of sub stock will constitute a reorganization within the meaning of sec_368 of the code for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of sub sub and sub will each be a_party_to_a_reorganization within the meaning of sec_368 of the code no gain_or_loss will be recognized to sub on the transfer of substantially_all of its assets to sub subject_to liabilities in exchange for sub voting_stock sec_361 and sec_357 of the code no gain_or_loss will be recognized to sub upon the receipt of substantially_all of the assets of sub in exchange for sub voting_stock sec_1032 of the code no gain_or_loss will be recognized to the sub shareholders by reason of the exchange of their shares of sub stock solely for shares of sub voting_stock sec_354 of the code no gain_or_loss will be recognized to sub upon the distribution of sub voting_stock to the sub shareholders sec_361 of the plr-124350-01 code the basis of the sub assets in the hands of sub will be the same as the basis of those assets in the hands of sub immediately prior to the transfer sec_362 of the code the holding_period of the sub assets in the hands of sub will include the period during which such assets were held by sub sec_1223 of the code the basis of the shares of sub voting_stock received by the sub shareholders will be the same in each instance as their basis in the sub stock surrendered in exchange therefor sec_358 of the code the holding_period of the sub voting_stock received by the sub shareholders will include the holding_period of the sub stock surrendered in exchange therefor provided that such sub stock is held as a capital_asset on the date of the exchange sec_1223 of the code the taxable_year of sub will end on the date of the transfer of its assets to sub sec_381 of the code and sec_1_381_b_-1 of the regulations pursuant to sec_381 and sec_381 a -1 of the code sub will succeed to and take into account as of the date of the proposed transfer as defined in sec_1_381_b_-1 of the regulations the items of sub described in sec_381 of the code subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 of the code and the regulations thereunder as provided by sec_381 of the code and sec_1_381_c_2_-1 of the regulations sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of transfer any deficit in the earnings or profits of either sub or sub will be used only to offset the earnings_and_profits accumulated after the date of transfer sec_381 of the code based solely on the information submitted and on the representations set forth above we hold as follows with respect to the sub merger the acquisition by holding_company of substantially_all of the assets of sub solely in exchange for holding_company voting_stock and holding company's assumption of sub 1's liabilities if plr-124350-01 any followed by sub 1’s distribution of holding_company stock will constitute a reorganization within the meaning of sec_368 of the code for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of sub holding_company and sub will each be a_party_to_a_reorganization within the meaning of sec_368 of the code no gain_or_loss will be recognized to sub on the transfer of substantially_all of its assets to holding_company subject_to liabilities in exchange for holding_company voting_stock sec_361 and sec_357 of the code no gain_or_loss will be recognized to holding_company upon the receipt of substantially_all of the assets of sub in exchange for holding_company voting_stock sec_1032 of the code no gain_or_loss will be recognized to the sub shareholders by reason of the exchange of their shares of sub stock solely for shares of holding_company voting_stock sec_354 of the code no gain_or_loss will be recognized to sub upon the distribution of holding_company voting_stock to the sub shareholders sec_361 of the code the basis of the sub assets in the hands of holding_company will be the same as the basis of those assets in the hands of sub immediately prior to the transfer sec_362 of the code the holding_period of the sub assets in the hands of holding_company will include the period during which such assets were held by sub sec_1223 of the code the basis of the shares of holding_company voting_stock received by the sub shareholders will be the same in each instance as their basis in the sub stock surrendered in exchange therefor sec_358 of the code the holding_period of the holding_company voting_stock received by the sub shareholders will include the holding_period of the sub stock surrendered in exchange therefor provided that such sub stock is held as a capital_asset on the date of the exchange sec_1223 of the code plr-124350-01 the taxable_year of sub will end on the date of the transfer of its assets to holding_company sec_381 of the code and sec_1 b - a of the regulations pursuant to sec_381 and sec_381 a -1 of the code holding_company will succeed to and take into account as of the code of the date of the proposed transfer as defined in sec_1_381_b_-1 of the regulations the items of sub described in sec_381 of the code subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 of the code and the regulations thereunder as provided by sec_381 of the code and sec_1_381_c_2_-1 of the regulations holding_company will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of transfer any deficit in the earnings or profits of either sub or holding_company will be used only to offset the earnings_and_profits accumulated after the date of transfer sec_381 of the code based solely on the information submitted and on the representations set forth above we hold as follows with respect to the holding_company merger the acquisition by company of substantially_all of the assets of holding_company solely in exchange for company voting_stock and company 2's assumption of holding company's liabilities if any followed by holding company's distribution of company stock will constitute a reorganization within the meaning of sec_368 of the code for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of holding_company company and holding_company will each be a_party_to_a_reorganization within the meaning of sec_368 of the code no gain_or_loss will be recognized to holding_company on the transfer of substantially_all of its assets to company subject_to liabilities in exchange for company voting_stock sec_361 and sec_357 of the code no gain_or_loss will be recognized to company upon the receipt of substantially_all of the assets of holding_company in exchange for company voting_stock sec_1032 of the code no gain_or_loss will be recognized to the holding_company shareholders by reason of the exchange of their shares of holding plr-124350-01 company stock solely for shares of company voting_stock sec_354 of the code no gain_or_loss will be recognized to holding_company upon the distribution of company voting_stock to the holding_company shareholders sec_361 of the code the basis of the holding_company assets in the hands of company will be the same as the basis of those assets in the hands of holding_company immediately prior to the transfer sec_362 of the code the holding_period of the holding_company assets in the hands of company will include the period during which such assets were held by holding_company sec_1223 of the code the basis of the shares of company voting_stock received by the holding_company shareholders will be the same in each instance as their basis in the holding_company stock surrendered in exchange therefor sec_358 of the code the holding_period of the company voting_stock received by the holding_company shareholders will include the holding_period of the holding_company stock surrendered in exchange therefor provided that such holding_company stock is held as a capital_asset on the date of the exchange sec_1223 of the code the taxable_year of holding_company will end on the date of the transfer of its assets to company sec_381 of the code and sec_1_381_b_-1 of the regulations pursuant to sec_381 and sec_381 a -1 of the code company will succeed to and take into account as of the date of the proposed transfer as defined in sec_1_381_b_-1 of the regulations the items of holding_company described in sec_381 of the code subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 of the code and the regulations thereunder as provided by sec_381 of the code and sec_1_381_c_2_-1 of the regulations company will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of holding_company as of the date of transfer any deficit in the earnings or profits of either holding_company or company will be used only to offset the earnings_and_profits accumulated after the date of transfer sec_381 of the code plr-124350-01 we express no opinion about the tax treatment of the transaction under other provisions of the code or the regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings specifically no opinion is expressed regarding whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 of the code if it is determined that any or all of the above-described foreign_corporations are passive foreign investment companies no opinion is expressed with respect to the application of sec_1291 through of the code to the proposed transaction in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 of the code may require gain recognition notwithstanding any other provision of the code additionally no opinion is expressed regarding the application of sec_367 of the code to the successive reorganizations or the application of sec_367 of the code to the sec_332 liquidation see sec_1_367_b_-4 and d and sec_1_367_e_-2 of the regulations the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling as part of the audit process the taxpayer may be required to verify the information representations and other data submitted this ruling letter has no effect on any earlier documents and is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter_ruling is consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer cc sincerely yours associate chief_counsel corporate by lisa a fuller assistant to the chief branch
